 

Le

 

Case 19-13246 Doc16 Filed 03/26/19 Page 1 of 2

Fill in this information to identify your case:

Debtor 1 CRAMA Le WS Nae
Debtor 2 2015 HAR 20 PH 2: 16

(Spouse, if filing) First Name Middie Name

 

United States TC Court for the: District of ee

Case number -{/2QY[. VL Ai0 0 Check if this is an
(if known) a ae | ! Rent amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 = izs

if you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

™@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, uniess the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

 

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

-1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
ipaltor’s Ah a. fy () Surrender the property. ho
: ‘ CJ Retain the property and redeem it. C) Yes
oeee of A cf uprolay Retain the property and enter into a
securing debt: S net aA, Reaffirmation Agreement.

U) Retain the property and [explain]:

 

 

Creditor’s D 0 dg Ro C) Surrender the property. LI No

 

 

 

 

 

name: . . Rein the property and redeem it. Yes
pope of Fam 4 . Retain the property and enter into a
securing debt: "\ TAN) V a\ Reaffirmation Agreement.

) Retain the property and [explain]:
Creditor's (2 Surrender the property. UI No
name: ; CJ Retain the property and redeem it. U2 Yes
propery of CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(J Retain the property and [explain]:
Creditor’s () Surrender the property. CI No
name’ ; C) Retain the property and redeem it. QO Yes
Dopey of QO Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(J Retain the property and [explain]:

 

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 1

 

 
 

3246 Doci16 Filed 03/26/19 Page 2 of 2

Case 19,1
a Chpvinains Bra curs wnan £11 36

First Name Middle Name Last Name

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: OI No
U Ye
Description of leased $
property:
Lessor’s name: 2 No
Oy.
Description of leased es
property:
Lessor’s name: Q No
Description of leased LJ Yes
property:
Lessor’s name: CI No
LJ Yes
Description of leased
property:
Lessor’s name: UI No
CL] Yes
Description of leased
property:
Lessor's name: . UI No
a. () Yes
Description of leased
property:
Lessor’s name: LIU No
UC yes

Description of leased
property:

 

 

 

Eee = Below

 

Under penalty of perjury, | declare that I have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

xc fj) «x

 

Signature of Debtor 1 Signature of Debtor 2
Date 3 [ oo | Ke Date
MM/ DD 7 MM/ DD? YYYY

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 2

 

 
